El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
En la demanda de este caso se alega que la demandante es una mercantil domiciliada en San Juan, integrada única-mente por Ernesto Fernando Scbliiter, y que los demanda-dos Ramón González, Rafael Hernández y José R. Hernán-dez suscribieron solidariamente a la orden de Scbliiter & Go. Sucesor, un pagaré por $1,102.89 que venció el 15 de septiembre de 1924. El pagaré se copia ■ en la demanda y al final del mismo se consigna lo siguiente:
“En caso de demora, nos comprometemos y obligamos a otorgar primera hipoteca a favor de Scbliiter & Co. Sucr., sobre dicha finca, por el montante total de este pagaré que desde su vencimiento .de-vengará el interés mensual del uno por ciento.”
Todos los demandados se apoyan en ese párrafo del pagaré para sostener que la obligación no es exigible mientras ellos están dispuestos a otorgar hipoteca, de acuerdo con el convenio garantizando la obligación principal. La cláusula, sin embargo, no tiene otro alcance que un derecho u opción que se concede por los deudores al acreedor, de éste exigir que se afianzara su crédito si el plazo fijado llegase y ellos no hicieran el pago.
El apelante José R. Hernández sostiene además que es-tando integrada la sociedad mercantil, como se alega en la *66demanda, por Ernesto Fernando Schlüter, no existe tal so-ciedad, debiendo, entonces establecerse hechos qne determinen cómo pasó ese documento a ser de la propiedad del último.
 La demanda realmente es defectuosa. Parece ale-garse que Schlüter & Co. Sucesor es una mercantil, pero se expresa en seguida que está integrada únicamente por Ernesto Fernando Schlüter y desde luego que no hay tal so-ciedad mercantil. Sin embargo, la excepción que se hizo a la demanda por ese fundamento alegándose que carecía de causa de acción, no era la procedente. Las excepciones que hubieran cabido eran la de falta de capacidad legal, en el demandante para demandar o la ambigüedad de los térmi-nos de la demanda, pero estas excepciones no se presenta-ron en la corte inferior y como no son privilegiadas las he-mos de. considerar por abandonadas. Resulta además que estos defectos de la demanda fueron subsanados por la evi-dencia que se practicó en el juicio. La prueba documental fué admitida sin objeción y demuestra que existía anterior-mente la sociedad de Schlüter & Co., S. en C., y por com-pra‘que hizo Ernesto Fernando Schlüter al socio comandi-tario de todos sus derechos y acciones en la sociedad, no habiendo otros socios, el primero quedó dueño único de todo lo concerniente a dicha mercantil.
Como consecuencia de esta negociación Ernesto Fernando Schlüter inscribió en el Registro Mercantil su nombre personal como comerciante bajo el nombre de Schlüter & Co. Sucesor. No podemos prescindir de la duda que surge en cuanto a la legalidad de la forma en que aparece hecha tal inscripción. No se puede considerar el nombre de Schlüter & Co. Sucesor como una razón social o con efectos legales como entidad jurídica, pero como cuestión de hecho dicho nombre solamente representa un nombre comercial (trade name) descriptivo del establecimiento comercial de Ernesto Fernando Schlüter, como si se tratase de su nombre- individual para designar su propia personalidad en *67relación con la reputación del negocio a que se dedica en sus operaciones con el público, y en este sentido su signi-ficación, bajo las circunstancias de este pleito, equivale a decir que el verdadero reclamante es la persona de Ernesto Fernando Scblüter, dueño único de la obligación. Véase 30 Cyc. 402.
De cualquier modo resulta además que los demandados están impedidos de poner en tela de juicio la significación del nombre de Scblüter & Co. Sucesor como equivalente de la persona de Ernesto Fernando Scblüter, siendo aplicable, por igual razón justa y lógica, la doctrina del caso de Houston Packing Co. v. Pagán López & Co., 20 D.P.R. 252, resolviendo que quien contrata con una corporación está impedido de negar su existencia en una acción derivada del contrato.
La sentencia apelada, sin embargo, debé modificarse en el sentido de que el pago de la obligación suscrita a nom-bre de Scblüter & Co. Sucesor debe hacerse a la persona de Ernesto Fernando Scblüter como dueño de la misma.
El Juez Asociado Sr. Hutchison no tomó parte en la resolución de este caso.